Ames, C.
The plaintiff in error was elected treasurer of Lancaster county for the regular term of two years, beginning January 7, 1904. On or before said day he tendered to the county board an instrument in the form of an official bond signed by himself as principal, and by a corporation described as a surety or indemnity company, as surety, conditioned for the faithful performance of his official duties during said term. The instrument was accepted and approved by the board and duly filed. Afterwards he presented to the board a claim against the county for $855 for moneys paid by him to said corporation as a premium or compensation for having signed the instrument as his surety. The board rejected the claim, and he appealed to the district court, where he again suffered defeat upon a general demurrer to his petition, setting forth, in substance, the foregoing facts. From a judgment of dismissal on the demurrer he prosecutes error to this court.
Several sections of chapter 10 of the Compiled Statutes entitled “Bonds and Oaths — Official,” enacted in 1881, are devoted to a description of official bonds with respect to *83their form and their obligatory force or effect, and the number and character of the persons requisite as sureties upon them, who, in case of county officers, are required to be “freeholders of the county in which such bonds are given.” None of these matters is mentioned in section 19 of the act as it existed prior to 1901, but that section consisted Avholly of a list of state, county, precinct and toAvnship officials, and of specifications of the amounts of penalties in the bonds required of them respectively, the list being preceded by the following language: “The following named officers shall give bonds with penalties in the folloAving amounts, to wit: Governor $50,000,” etc. In 1901 the legislature attempted to amend this- section by adding thereto the following: “Provided, that the authorities whose duty it is to approve bonds of the county officials may dispense Avith such bonds if in their judgment they shall deem it best so to do; provided, further, that if bonds are accepted by such officials from surety or indemnity companies the cost of such bonds may be paid by the county where such bonds aré required.” The district court Avas correctly of the opinion that the attempted amendment is void. The title of the amendatory act is “An act to amend section 19 of chapter 10, Compiled Statutes, 1899, and to repeal said section as now existing.” This title indicates as the subject of legislation changes in the lists of officials and penalties, with which alone the section deals, but does not suggest a purpose to change the form, or the character of the sureties, of official bonds, or to impose upon counties any pecuniary burden with reference to the same, .nor to enlarge the discretion or powers of county boards Avith respect thereto, but it is with reference to these latter matters alone that the attempted amendment deals.
This supposed proviso is the sole ground of the plaintiff’s claim, and we therefore recommend that the judgment of the district court be affirmed.
Letton and Oldham, CC., concur.
*84By the Court: For the reasons stated in the foregoing opinion, it is ordered that the judgment of the district court be
Affirmed.